Citation Nr: 0615927	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the spine.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1968 and from December 1969 to July 1981.

This case is before the Board of Veterans' Appeals on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

Procedural History

The veteran's claims of service connection for spondylosis 
and degenerative disc disease of the spine and bilateral 
carpal tunnel syndrome are before the Board on appeal from a 
February 2002 rating decision by the RO.  The asbestosis 
claim is on appeal from a July 2002 rating decision, while 
the fibromyalgia claim is on appeal from an August 2004 
rating decision.

The veteran provided testimony as to the first three issues 
on appeal at a Travel Board hearing which was conducted by 
the undersigned Veterans Law Judge in February 2003 at San 
Antonio, Texas.  The transcript of the hearing is associated 
with the veteran's claims folder.

With the exception of the fibromyalgia claim, the issues on 
appeal were previously before the Board in August 2003, at 
which time they were remanded for additional development.  
The case has now been returned by the RO to the Board for 
further appellate consideration.  However, as noted by the 
veteran's representative in an April 2006 statement, no 
Supplemental Statement of the Case (SSOC) was promulgated on 
these issues, as is required by 38 C.F.R. § 19.31 (2005).  

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In addition to remanding the veteran's spine, carpal tunnel 
syndrome and asbestosis claims for additional development, 
the Board denied service connection for a bilateral shoulder 
disability, bilateral ulnar nerve neurosis, dermatitis of the 
hands, bilateral basilar joint arthritis of the 
metacarpophalangeal joint, bilateral plantar fasciitis, and 
depression.  Those denials are final, and those issues will 
be addressed no further.  See 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2005).  

The Board further notes that an August 2004 rating decision 
confirmed and continued a 10 percent rating assigned for the 
veteran's tinnitus.  There is no indication that the veteran 
disagreed with that decision.  Accordingly, that matter is 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Finally, the Board notes that in a February 2005 statement, 
the veteran asserted that he was seeking service connection 
for a nervous condition with anxiety and depression secondary 
to service-connected orthopedic disabilities and impaired 
hearing.  [As was noted above, the veteran's claim of 
entitlement to service connection for depression was denied 
by the Board in its August 2003 decision.] This issue 
referred to the RO for appropriate action.




REMAND

In August 2003, the Board remanded the veteran's claims of 
entitlement to service connection for spinal disease, 
bilateral carpal tunnel syndrome and asbestosis for 
additional evidentiary development.  A SSOC was to be issued 
if the claims remained denied.  As was noted in the 
Introduction, no SSOC was issued on remand.  In short, it 
does not appear that the remand directives have been complied 
with, nor have the rules of procedural due process.  See 
38 C.F.R. § 19.31 (2005).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that "a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Thus, an additional remand 
is required.

Regarding the fibromyalgia claim, as was alluded to in the 
Introduction this is the first time that issue has come 
before the Board.   

In February 2005, the veteran submitted a timely NOD to the 
August 2004 rating decision' s determination that new and 
material evidence had not been received to reopen this claim.  
However, even though a January 2006 deferred rating decision 
indicated that follow-up on this NOD had been completed, the 
records assembled for review do not reflect that a Statement 
of the Case (SOC) has been promulgated to the veteran on this 
issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  See also 38 C.F.R. §§ 19.29 and 19.30.

The Board also wishes to note that additional evidence has 
been added to the record, with no waiver by the veteran of 
local consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (2005).  This further supports a remand in this 
case.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should 
readjudicate the issues of entitlement to 
service connection for spinal disease, 
bilateral carpal tunnel syndrome and 
asbestosis; and whether new and material 
evidence has been received to reopen the 
previously denied claim of service 
connection for fibromyalgia.  If the 
spinal disease, carpal tunnel syndrome 
and asbestosis claims remain denied, the 
veteran should be provided with a SSOC 
and given an appropriate opportunity to 
respond.  If the fibromyalgia claim 
remains denied, the veteran should be 
provided with a SOC and should be advised 
of the time period in which to perfect an 
appeal.

The purpose of this remand is to ensure procedural due 
process to the veteran.  By this remand, the Board intimates 
no opinion as to any final outcome warranted as to either 
issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).







